Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 06/01/21.
Claims 1-32 are pending in the application.


Response to Arguments
Applicant’s arguments with respect to the instant amendment have been considered and are persuasive, page 1, Applicant’s arguments; however, the instant amendment necessitates a new ground of rejection.  The Examiner suggests further defining how the machine learning module determines that an additional modular robotic apparatus is required as well as how the CNC configuration is adjusted.  The applied combination of prior art generally teaches the application of machine learning for the claimed “determining” in terms of collaborative task processing, i.e., controlling interdependent robots for task completion.  The cited relevant art elaborates upon using machine intelligence for determining when robotic assistance is needed based on task status.  

Claim Interpretation
For purposes of examination, the claim limitation machine learning module is not interpreted as a generic placeholder for purposes of 35 USC 112(f), 6th paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function (e.g. the module…comprising one more processors, Figure 1- 136, 140, 144). 
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 6, 8-9, 13, 15-16, 20-22, 25-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (PG/PUB 2019/0025794) in view over Wouhaybi et al. (PG/PUB 20170047149)


As per claim 1, Matsumura teaches a modular robotic apparatus (e.g. numerical controller w/ multiple axes) comprising:
one or more sensors configured to generate sensor signals representing a manufacturing environment in which the modular robotic apparatus is located (0046-47, see also 0006, 0011, 0042 e.g. see a combination of sensors for acquiring working conditions including workpiece shape data, the sensors comprising a cycle counter, coordinate measurement device, see also data acquisition unit for acquiring data, see also modular robotic apparatus, Figure 3- 200 e.g. as interpreted, multiple axis controlled machine)
a machine learning module (Figure 4-300, Figure 3- 300) communicably coupled to the one or more sensors and comprising one or more computer processors (Figure 4- 306) configured to perform operations comprising:
generating, by a machine learning model trained based on one or more manufacturing parameters, a computer numerical control (CNC) configuration, the one or more manufacturing parameters defining a manufacturing task to be performed by the modular robotic apparatus (0011-16, 0053-64, 0068-69, 0077 e.g. as interpreted, a machine learning model is trained based upon identifying 
adjusting, by the machine learning model, the CNC configuration based on the sensor signals (0049, 0073-74, 0078, 0085-86, 0107)
a robotic machine tool communicably coupled to the machine learning module (ABSTRACT, Figure 1) and
comprising an end effector (e.g. spindle), the robotic machine tool configured to operate the end effector in accordance with the adjusted CNC configuration to perform the manufacturing task (ABSTRACT e.g. see spindle attachment for cutting)
            Matsumura does not teach the bolded limitations as described below:
wherein, if the machine learning model determines that an additional modular robotic apparatus is required to perform the manufacturing task, the machine learning module adjusts the CNC configuration to cause the modular robotic apparatus to coordinate operations with the additional robotic modular apparatus.


wherein, if a machine learning model determines that an additional modular robotic apparatus is required to perform the manufacturing task, a machine learning module adjusts a CNC configuration to cause the modular robotic apparatus to coordinate operations with the additional robotic modular apparatus (ABSTRACT, 0012, 0016, 0023-25, 0029-31, Figure 3-301-328: see the application of deep reinforced learning across robot controllers for identifying a next robot for performing a collaborative task with a first collaborative robot as reading on the machine learning model determining an additional modular robotic apparatus is required to perform the manufacturing task; and see where causing the second and first collaborative robots to operate together as reading on adjusting the CNC configuration)
Accordingly, one of ordinary skill in the art before the effective filing date of the invention combining the teachings of Matsumura and Wouthaybi would achieve an expected and predictable result comprising if the machine learning model determines that an additional modular robotic apparatus is required to perform the manufacturing task, the machine learning module adjusts the CNC configuration to cause the modular robotic apparatus to coordinate operations with the additional robotic modular apparatus.  The application of the teachings of Wouthaybi for controlling collaborative robots to perform interdependent tasks to the teachings of Matsumura for improving machine accuracy via machine learning would achieve an improved invention by enabling the modular robotic apparatus to improve task performance through collaborating with other modular robotic apparatus, as described by Wouthaybi, 0012, Figure 1.  The adaptation of the machine learning module of Matsumura to integrate the pertinent learning 

               
As per claim 2, Matsumura teaches the modular robotic apparatus of claim 1, wherein the one or more sensors comprise a coordinate measuring machine (CMM), and wherein the sensor signals represent at least one of a dimension, a weight, a density, a hardness, an amount of tool wear, or a surface finish of a manufacturing blank on which the CNC configuration defines the manufacturing task to be performed (0046, ABSTRACT e.g. as interpreted, a blank is the initial, non-machined workpiece)

As per claim 6, Matsumura teaches the modular robotic apparatus of claim 1, wherein the operating of the end effector in accordance with the adjusted CNC configuration comprises at least one of: 
reducing a cutting speed of the end effector (0079 e.g. see deceasing spindle speed)
decreasing a pressure on the end effector;

As per claim 8, Matsumura teaches one or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to: generate, by one or more sensors, sensor signals representing a manufacturing
environment in which a modular robotic apparatus is located, the modular robotic apparatus comprising a robotic machine tool and a machine learning module, the machine learning module comprising a machine learning model; generate, by the machine learning model, a computer numerical control (CNC) configuration, the machine learning model trained based on one or more manufacturing parameters defining a manufacturing task to be performed by the modular robotic apparatus; supra claim 1
adjust, by the machine learning model, the CNC configuration based on the sensor signals; supra claim 1
operate, by the robotic machine tool, an end effector of the robotic machine tool in accordance with the adjusted CNC configuration to perform the manufacturing task. supra claim 1
wherein, if the machine learning model determines that an additional modular robotic apparatus is required to perform the manufacturing task, the machine learning module adjusts the CNC configuration to cause the modular robotic apparatus to coordinate operations with the additional robotic modular apparatus, . supra claim 1


As per claim 13, Matsumura teaches the one or more non-transitory storage media of claim 8, wherein the operating of the end effector in accordance with the adjusted CNC configuration comprises at least one of:
reducing a cutting speed of the end effector; decreasing a pressure on the end effector; supra claim 6
increasing an amount of air cooling by the modular robotic apparatus; increasing a flow of water coolant by the modular robotic apparatus; or creating a vacuum around the end effector by the modular robotic apparatus
As per claim 15, Matsumura teaches a method comprising:
generating, by one or more sensors, sensor signals representing a manufacturing environment in which a modular robotic apparatus is located, the modular robotic apparatus comprising a robotic machine tool and a machine learning module, the machine learning module comprising a machine learning model; supra claim 1
generating, by the machine learning model, a computer numerical control (CNC) configuration, the machine learning model trained based on one or more manufacturing parameters defining a manufacturing task to be performed by the modular robotic apparatus; supra claim 1
adjusting, by the machine learning model, the CNC configuration based on the sensor signals; and supra claim 1
operating, by the robotic machine tool, an end effector of the robotic machine tool in accordance with the adjusted CNC configuration to perform the manufacturing task ,supra claim 1
wherein, if the machine learning model determines that an additional modular robotic apparatus is required to perform the manufacturing task, the machine learning module adjusts the CNC configuration to cause the modular robotic apparatus to coordinate operations with the additional robotic modular apparatus, supra claim 1
As per claim 16, Matsumura teaches the method of 15, wherein the one or more sensors comprise a coordinate measuring machine (CMM), and wherein the sensor signals represent at least one of a dimension, a weight, a density, a hardness, an amount of tool wear, or a surface finish of a manufacturing blank on which the CNC configuration defines the manufacturing task to be performed, supra claim 2
As per claim 20, Matsumura teaches the method of claim 15, wherein the operating of the end effector in accordance with the adjusted CNC configuration comprises at least one of:
reducing a cutting speed of the end effector; supra claim 6

increasing an amount of air cooling by the modular robotic apparatus; increasing a flow of water coolant by the modular robotic apparatus; or creating a vacuum around the end effector by the modular robotic apparatus, 
As per claim 21, Matsumura teaches the modular robotic apparatus of claim 1, wherein the modular robotic apparatus performs the manufacturing task autonomously without real-time human intervention (Wouhaybi, ABSTRACT, Figure 1)

As per claim 22, Matsumura teaches the modular robotic apparatus of claim 1, wherein, in performing the manufacturing task, the modular robotic apparatus autonomously identifies an end effector suitable for performing the manufacturing task (Wouhayni, 0023: see the application robotic turning, holding, and/or welding as reading on identifying an end effector suitable for performing the manufacturing task)

As per claim 25, Matsumura teaches the non-transitory storage media of claim 8, wherein the modular robotic apparatus performs the manufacturing task autonomously without real-time human intervention (Wouhaybi, ABSTRACT, Figure 1) 

As per claim 26, Matsumura teaches the non-transitory storage media of claim 8, wherein, in performing the manufacturing task, the modular robotic apparatus autonomously identifies an end effector suitable for performing the manufacturing task  (Wouhayni, 0023: see the 

As per claim 29, Matsumura teaches the method of claim 15, wherein the modular robotic apparatus performs the manufacturing task autonomously without real-time human intervention (Wouhaybi, ABSTRACT, Figure 1) 
 
As per claim 30, Matsumura teaches the method of claim 15, wherein, in performing the manufacturing task, the modular robotic apparatus autonomously identifies an end effector suitable for performing the manufacturing task ((Wouhayni, 0023: see the application robotic turning, holding, and/or welding as reading on identifying an end effector suitable for performing the manufacturing task)


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (PG/PUB 2019/0025794) in view over Wouhaybi et al. (PG/PUB 20170047149) in view over IZUMI (PG/PUB 2019/0351512)
       As per claim 3, Matsumura teaches the modular robotic apparatus of claim 1 but does not expressly teach the limitations as described below.  Matsumura in view over IZUMI teaches:     
      wherein the end effector comprises at least one of a laser, a water jet, a plasma cutter, an oxy-acetylene cutter, or a sandblaster (IZUMI, ABSTRACT, Figure 4) and wherein the operating of 
       Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of IZUMI (e.g. using a laser to machine a blank workpiece based upon machine learning), to the teachings of Matsumura (e.g. machining a workpiece to a desired, target shape using a cutting tool based on machine learning), would achieve an expected and predictable result of using laser to cut a blank workpiece to a desired, target shape.  IZUMI teaches cutting a workpiece shape to a desired size, where the size comprises a particular length.  Matusumura teaches a cutting a workpiece to a desired shape, the shape including dimensions having a particular length.  Accordingly, one of ordinary skill in the art would achieve an expected and predictable result of using a laser to cut a workpiece to a target length using Q-learning to minimize cycle time and optimize workpiece accuracy.
As per claim 10, Matsumura, as modified, teaches the one or more non-transitory storage media of claim 8, wherein the end effector comprises at least one of a laser or a water jet, and wherein the operating of the end effector in accordance with the adjusted CNC configuration comprises cutting, using the at least one of the laser or the water jet, a manufacturing blank to obtain a particular cut length defined by the manufacturing parameters, supra claim 3
As per claim 17, Matsumura, as modified, teaches the method of claim 15, wherein the end effector comprises at least one of a laser cutter, a water jet, a plasma cutter, or an oxy-acetelene cutter, and wherein the operating of the end effector in accordance with the adjusted CNC 


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (PG/PUB 2019/0025794) in view over Wouhaybi et al. (PG/PUB 20170047149) in view over HADA (PG/PUB 20190041808) in view over Das (PG/PUB 20170206469)
As per claim 4, Matsumura teaches the modular robotic apparatus of claim 1, wherein the adjusting of the CNC configuration comprises determining, based on the sensor signals, that a manufacturing blank being machined by the end effector is a reject (HADA, 0055, 0070, 0074 e.g. see determination that under specified working conditions, the predicted quality of a workpiece undergoing machining is unacceptable) and wherein the operating of the end effector in accordance with the adjusted CNC configuration comprises:
halting the machining of the manufacturing blank by the end effector (0071, 0079, see also 0004)
initiating a recycling program for the manufacturing blank (Das et al., 0025)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of HADA (e.g. interrupting a machining process based on predicting failure), to the teachings of Matsumura (e.g. determining machining conditions for machining a workpiece based on target dimensions/accuracy), to the teachings of Das (e.g. recycling a 
As per claim 11, Matsumura, as modified, teaches the one or more non-transitory storage media of claim 8, wherein the adjusting of the CNC configuration comprises determining, based on the sensor signals, that a manufacturing blank being machined by the end effector is a reject, and wherein the operating of the end effector in accordance with the adjusted CNC configuration comprises:
halting machining of the manufacturing blank by the end effector; and initiating a recycling program for the manufacturing blank, supra claim 4
As per claim 18, Matsumura, as modified, teaches the method of claim 15, wherein the adjusting of the CNC configuration comprises determining, based on the sensor signals, that a manufacturing blank being machined by the end effector is a reject, and wherein the operating of the end effector in accordance with the adjusted CNC configuration comprises:
halting machining of the manufacturing blank by the end effector; and
initiating a recycling program for the manufacturing blank, supra claim 4


s 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (PG/PUB 2019/0025794) in view over Wouhaybi et al. (PG/PUB 20170047149) in view over Wagner et al. (USPN 6890134) in view over IZUMI (PG/PUB 2019/0351512)
As per claim 5, Matsumura teaches the modular robotic apparatus of claim 1 but does not teach the limitations as described below.  Matsumura, in view over IZUMI and Wagner, teaches:
     wherein the sensor signals represent an increase in a temperature of the manufacturing environment while the robotic machine tool is machining a manufacturing blank (IZUMI, ABSTRACT, 0027 e.g. see temperature sensor) comprising at least one of titanium or magnesium (Wagner, ABSTRACT, Col 3 lines 44-48)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Matsumura (e.g. determining machining conditions to optimize workpiece quality while minimizing cycle time), to the teachings of IZUMI (e.g. adjusting machining conditions based on sensed temperatures during laser processing of a workpiece), to the teachings of Wagner (e.g. machining a blank comprising titanium), would achieve an expected and predictable result via combining said elements using known methods.  Matsumura, IZUMI, and Wagner are in the field of numerical control machining (Wagner, Col 2 lines 53-55).  Since machining titanium blanks using a laser cutting based on temperature feedback optimizes quality via accounting for thermal deformation, an improved invention is realized for improving workpiece accuracy in medical applications.
As per claim 12, Matsumura, as modified, teaches the one or more non-transitory storage media of claim 8, wherein the sensor signals represent an increase in a temperature of the 
As per claim 19, Matsumura, as modified, teaches he method of claim 15, wherein the sensor signals represent an increase in a temperature of the manufacturing environment while the robotic machine tool is machining a manufacturing blank comprising at least one of titanium or magnesium, supra claim 5.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (PG/PUB 2019/0025794) in view over Wouhaybi et al. (PG/PUB 20170047149)in view over Huang (PG/PUG 2020/0331709) in view over OZEKI (PG/PUB 20200290169)
As per claim 7, Matsumura teaches the modular robotic apparatus of claim 1 but does not teach the limitations as described below.  
        Mastsumura in view over Huang teaches wherein the one or more sensors comprise an accelerometer (Huang, 0026, 0047 e.g. “Additional or different fixed sensors can include proximity sensors for detecting the object 118 as it approaches the gripper 114 , speed sensors for detecting a speed and / or acceleration of the conveyor 122 , and others  “) 
         wherein the sensor signals represent at least one of a pressure or a vibration experienced by a manufacturing blank being grasped by the end effector (Huang, 0040, 0047 e.g. “More specifically , the stability controller 214 may receive information form the force / torque sensor 
      0[[wherein the adjusting of the CNC configuration]] (infra analysis below) comprises at least one of:
      adjusting a location at which the manufacturing blank is grasped by the end effector (Huang, 0006, 0045)
    adjusting an orientation at which the manufacturing blank is grasped (Huang, 0045)
     adjusting a speed of movement of the end effector (Huang, 0029, 0043)
   
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Matsumura (e.g. determining machining conditions to optimize workpiece quality while minimizing cycle time), to the teachings of Huang (e.g. adjusting robotic gripping force for holding a workpiece based on acceleration, force, pressure, and vibration data for providing stable gripping operations), would achieve an expected and predictable result via combining said elements using known methods.  Accordingly, one of ordinary skill in the art determining how to hold the workpiece based upon acceleration, force, and pressure data while accounting for various workpiece orientations, would realize an improved invention via improving grasping performance.  Moreover, one of ordinary skill in the art would appreciate workpieces are held via a robot during processing (PG/PUB 20170087676 – ABSTRACT, Figure 1, see also 5844146, 20200290169 – ABSTRACT, see MPEP 2141 e.g. 
   0However, Matsumura, as modified, does not teach the configuration, as per Matsumura, is adjusted based on the aforementioned teachings of Huang (e.g. see adjusting working conditions of a robot gripper based workpiece data).  
           Matsumura, as modified by Huang, and in view over OZEKI, teaches:
    0adjusting of the CNC configuration (OZEKI e.g. see application of Q-learning for determining gripping force adjustment based upon at least workpiece data, ABSTRACT, 0036, 0040, 0044-45, 0050-63), see also Huang for learned adjustments to grasping a workpiece, where the adjustments include at least one of adjusting a location at which the manufacturing blank is grasped by the end effector and/or adjusting an orientation at which the manufacturing blank is grasped (Huang, 0006, 0029, 0044-45)

   One of ordinary skill in the art, before the effective filing date of the claimed invention, applying the teachings of Matsumura, as modified by Huang (e.g. adjusting how a workpiece is grasped based on learning a relationship between applied forces, pressure, and acceleration of the gripper to a grasped object), to the teachings of Matsumura (e.g. adjusting a machine configuration based upon applying Q-learning, i.e., adjusting spindle speed, feed rates, etc. based on workpiece data), to the teachings of OZEKI (e.g. applying Q-learning to adjust gripping conditions, albeit not the conditions of Huang (e.g. adjusted gripping speed, position, and location) based on measured workpiece shape data), would achieve an expected and predictable 1 above limitations.  In effect, the application of Q-learning to the aforementioned working conditions in light of workpiece data would result in the following:
i) adjusting machining configurations (e.g. spindle, feed rate, etc.) based on acquired workpiece data through Q-learning, supra claim 1
ii) adjusting machining configurations (e.g. gripping force, location, positions, and speed, as per Huang and OZEKI) based on acquired workpiece data though Q-learning, as per Matsumura, Huang, and OZEKI.
 
    Accordingly, one of ordinary skill in the art applying Q-learning to both working conditions (e.g. spindle speed, federate, etc.) and machine accuracy (e.g. workpiece quality) as well as effector working conditions (e.g. gripper force, pressure, acceleration, controlled location or speed) in relation to workpiece quality (e.g. dimension, tolerances, etc.), would realize an improved invention via optimizing first working conditions (e.g. spindle speed, federate, etc) and second working conditions (e.g. gripper force, speed, and how parts are held) in light of acquiring measured workpiece shape data, where the workpiece is held by the gripper during machining.  (Examine note: In further support of these motivations,  see also PG/PUB 20170087676 – ABSTRACT, Figure 1, see also 5844146, 20200290169 – ABSTRACT, see MPEP 2141 e.g. “the person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.”)


adjusting an orientation at which the manufacturing blank is grasped; or adjusting a speed of movement of the end effector, supra claim 7

Claims 23-24, 27-28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (PG/PUB 2019/0025794) in view over Wouhaybi et al. (PG/PUB 20170047149) and in further view over HOLMSTROM (PG/PUB 2018/0299865)


As per claim 23, Matsumura teaches the modular robotic apparatus of claim 22, 

HOLMSTROM teaches wherein, if the desired end effector is not available (Figure 3-316)
 
Matsumura, in combination with Wouthaybi, teaches the modular robotic apparatus, supra claim 1.

Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Matsumura, in combination with Wouthaybi, and HOLMSTROM would achieve an expected and predictable result comprising wherein, if the desired end effector is not available, the modular robotic apparatus autonomously computes a modified CNC configuration to perform the manufacturing task.  The adaptation of the modular robotic apparatus to integrate the pertinent tool substitution function responsive to a broken tool would provide an improved invention by extending machine life, as described by HOLMSTROM, ABSTRACT, 0003.  Accordingly, a CNC configuration including the replaced tool represents a modified CNC configuration from which to perform the manufacturing task.

As per claim 24, the combination of Matsumura and HOLMSTROM teaches the modular robotic apparatus of claim 22, wherein, while performing the manufacturing task, the modular robotic apparatus is configured to autonomously decide to sacrifice the end effector to save the modular 


As per claim 27, the combination of Matsumura and HOLMSTROM teaches the non-transitory storage media of claim 8, wherein, if the desired end effector is not available, the modular robotic apparatus autonomously computes a modified CNC configuration to perform the manufacturing task.  

Claim 27 is rejected under the same rationale and combination of prior art as set forth in claim 23

As per claim 28, the combination of Matsumura and HOLMSTROM teaches the non-transitory storage media of claim 8, wherein, while performing the manufacturing task, the modular robotic apparatus is configured to autonomously decide to sacrifice the end effector to save the modular robotic device from damage (HOLMSTROM, 0007, 0009, 0041, 0056-57: see replacement as reading on sacrificing and preventing robot from damage)


As per claim 31, the combination of Matsumura and HOLMSTROM teaches the method of claim 15, wherein, if the desired end effector is not available, the modular robotic apparatus autonomously computes a modified CNC configuration to perform the manufacturing task.  




As per claim 32, the combination of Matsumura and HOLMSTROM teaches the method of claim 15, wherein, while performing the manufacturing task, the modular robotic apparatus is configured to autonomously decide to sacrifice the end effector to save the modular robotic device from damage (HOLMSTROM, 0007, 0009, 0041, 0056-57: see replacement as reading on sacrificing and preventing robot from damage while performing the manufacturing task)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 See robotic assistance
   20180189748  20170343992 20170021502 20090234499 8428777
The following prior art generally addresses determining the suitability of a workpiece/blank prior to machining, including determining optimal blank parameters.
Chatelain et al., "A balancing technique for optimal blank part machining," Journal of the International Societies for Precision Engineering and Nanotechnology25 (2001)
Xiao et all., "An approach for blank dimension design considering energy consumption," Int J Adv Manuf Technol (2016) 87:1229–1235 (Year: 2016)
 5752790, 20140129503
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARRIN D DUNN/Patent Examiner, Art Unit 2117